 

Exhibit 10.2

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), dated as of January 6, 2013, between
the undersigned stockholders (“Stockholders”) of AllDigital Holdings, Inc., a
Nevada corporation (the “Company”), and Broadcast International, Inc., aUtah
corporation (“Parent”).

 

RECITALS

 

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent and Alta Acquisition Corporation, a Nevada corporation and
wholly owned subsidiary of Parent (“Merger Sub”), have entered, or will enter,
into an Agreement and Plan of Merger and Reorganization (as the same may be
amended from time to time, the “Merger Agreement”), providing for, among other
things, the merger (the “Merger”) of Merger Sub and the Company pursuant to the
terms and conditions of the Merger Agreement;

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholders execute and deliver this Agreement; and

 

WHEREAS, in order to induce Parent to enter into the Merger Agreement, each
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of common stock, par value $0.001 per
share, of the Company (“Company Common Stock”) beneficially owned by such
Stockholder and set forth below such Stockholder's signature on the signature
page hereto (the “Original Shares” and, together with any additional shares of
Company Common Stock pursuant to Section 6 hereof, the “Shares”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.Definitions.

 

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.

 

2.Representations of Stockholders.

 

Each Stockholder represents and warrants to Parent with respect to himself,
herself or itself, as applicable, as follows:

 

(a)     (i) Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Exchange Act) all of the Original Shares free and clear of all
Encumbrances, and (ii) except pursuant hereto, there are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
Stockholder is a party relating to the pledge, disposition, or voting of any of
the Original Shares and there are no voting trusts or voting agreements with
respect to the Original Shares.

 

(b)     Stockholder does not beneficially own any shares of Company Common Stock
other than (i) the Original Shares, (ii) Company Options, (iii) Company
Warrants, and (iv) any other rights to acquire any additional shares of Company
Common Stock or any security exercisable for or convertible into shares of
Company Common Stock, set forth on the signature page of this Agreement.

 

1

 

 

(c)     Stockholder has full power and authority to enter into, execute and
deliver this Agreement and to perform fully Stockholder's obligations hereunder
(including the proxy described in Section 3(b) below)). This Agreement has been
duly and validly executed and delivered by Stockholder and constitutes the
legal, valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms.

 

(d)     None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Legal Requirement applicable to Stockholder or to Stockholder's property or
assets.

 

(e)     No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Body or other Person on the part of Stockholder is
required in connection with the valid execution and delivery of this Agreement.
If Stockholder is an individual, no consent of Stockholder's spouse is necessary
under any “community property” or other Legal Requirement in order for
Stockholder to enter into and perform its obligations under this Agreement.

 

3.Agreement to Vote Shares; Irrevocable Proxy.

 

(a)     Each of the Stockholders agrees during the term of this Agreement to
vote the Shares, and to cause any holder of record of Shares to vote or execute
a written consent or consents if stockholders of the Company are requested to
vote their shares through the execution of an action by written consent in lieu
of any such annual or special meeting of stockholders of the Company: (i) in
favor of the Merger and the Merger Agreement, at every meeting (or in connection
with any action by written consent) of the stockholders of the Company at which
such matters are considered and at every adjournment or postponement thereof;
(ii) against (1) any Acquisition Proposal, (2) any action, proposal, transaction
or agreement which could reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or of such Stockholder under this Agreement,
and (3) any action, proposal, transaction or agreement that could reasonably be
expected to impede, interfere with, delay, discourage, adversely affect or
inhibit the timely consummation of the Merger or the fulfillment of Parent's,
the Company's or Merger Sub's conditions under the Merger Agreement or change in
any manner the voting rights of any class of shares of the Company (including
any amendments to the Company’s articles of incorporation or bylaws).

 

(b)     Each Stockholder hereby appoints Parent and any designee of Parent, and
each of them individually, as proxies and attorneys-in-fact, with full power of
substitution and re substitution, to vote (or act by written consent) during the
term of this Agreement with respect to the Shares in accordance with Section
3(a). This proxy and power of attorney is given to secure the performance of the
duties of the Stockholders under this Agreement. Each Stockholder shall take
such further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy. This proxy and power of attorney granted by
the Stockholders shall be irrevocable during the term of this Agreement, shall
be deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by a
Stockholder with respect to such Stockholder’s Shares. The power of attorney
granted by a Stockholder herein is a durable power of attorney and shall survive
the dissolution, bankruptcy, death or incapacity of such Stockholder. The proxy
and power of attorney granted hereunder shall terminate upon the termination of
this Agreement.

 

2

 

 

4.No Voting Trusts or Other Arrangement.

  

Each Stockholder agrees that such Stockholder will not, and will not permit any
entity under such Stockholder's control to, deposit any of such Stockholder’s
Shares in a voting trust, grant any proxies with respect to such Stockholder’s
Shares or subject any of such Stockholder’s Shares to any arrangement with
respect to the voting of such Shares other than agreements entered into with
Parent.

 

5.Transfer and Encumbrance.

 

 Each Stockholder agrees that during the term of this Agreement, such
Stockholder will not, directly or indirectly, transfer, sell, offer, exchange,
assign, pledge or otherwise dispose of or encumber (“Transfer”) any of such
Stockholder’s Shares or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any of such Stockholder’s Shares or
such Stockholder's voting or economic interest therein. Any attempted Transfer
of a Stockholder’s Shares or any interest therein in violation of this Section 5
shall be null and void. This Section 5 shall not prohibit a Transfer of a
Stockholder’s Shares by such Stockholder to any member of such Stockholder's
immediate family, or to a trust for the benefit of such Stockholder or any
member of such Stockholder's immediate family, or upon the death of such
Stockholder; provided, that a Transfer referred to in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to Parent, to be bound
by all of the terms of this Agreement.

 

6.Additional Shares.

 

Each Stockholder agrees that all shares of Company Common Stock that such
Stockholder purchases, acquires the right to vote or otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of after
the execution of this Agreement shall be subject to the terms of this Agreement
and shall constitute Shares for all purposes of this Agreement.

 

7.Waiver of Appraisal and Dissenters' Rights.

 

Each Stockholder hereby waives, and agrees not to assert or perfect, any rights
of appraisal or rights to dissent from the Merger that such Stockholder may have
by virtue of ownership of such Stockholder’s Shares.

 

8.Termination.

 

This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time, and (ii) the date on which the Merger Agreement is terminated in
accordance with its terms.

 

9.No Agreement as Director or Officer.

 

No Stockholder makes any agreement or understanding in this Agreement in such
Stockholder's capacity as a director or officer of the Company or any of its
subsidiaries (if such Stockholder holds such office), and nothing in this
Agreement: (a) will limit or affect any actions or omissions taken by such
Stockholder in such Stockholder's capacity as such a director or officer,
including in exercising rights under the Merger Agreement, and no such actions
or omissions shall be deemed a breach of this Agreement or (b) will be construed
to prohibit, limit or restrict such Stockholder from exercising such
Stockholder's fiduciary duties as an officer or director to the Company or its
stockholders.

 

3

 

  

10.Specific Performance.

 

 Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party's seeking or obtaining such equitable relief.

 

11.Entire Agreement.

 

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by all of the
parties hereto. No waiver of any provisions hereof by any party shall be deemed
a waiver of any other provisions hereof by such party, nor shall any such waiver
be deemed a continuing waiver of any provision hereof by such party.

 

12.Notices.

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient, or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 12):

 

If to Parent:

 

Broadcast International, Inc.

Attn: President

7050 Union Park Center, 6th Floor

Salt Lake City, Utah 84047

E-mail: jim.solomon@brin.com

 

Copy to:

Holland & Hart LP

Attn: Gregory E. Lindley, Esq.

222 South Main Street, Suite 2200

Salt Lake City, UT 84101

E-mail: GLindley@hollandhart.com

 

If to a Stockholder, to the address or e-mail address set forth for such
Stockholder on the signature page hereof.

 

4

 

 

13.Miscellaneous.

 

(a)     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Utah without giving effect to any choice or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Utah.

 

(b)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13(B).

 

(c)     If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(d)     This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(e)     Each party hereto shall execute and deliver such additional documents as
may be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

(f)     All Section headings herein are for convenience of reference only and
are not part of this Agreement, and no construction or reference shall be
derived there from.

 

5

 

  

(g)     The obligations of each Stockholder set forth in this Agreement shall
not be effective or binding upon such Stockholder until after such time as the
Merger Agreement is executed and delivered by the Company, Parent and Merger
Sub, and the parties agree that there is not and has not been any other
agreement, arrangement or understanding between the parties hereto with respect
to the matters set forth herein.

 

(h)     No party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other parties
hereto. Any assignment contrary to the provisions of this Section 13(h)

shall be null and void.

 

[SIGNATURE PAGE FOLLOWS]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  PARENT:   Broadcast International, Inc.   By: /s/ James E. Solomon   Name:
James E. Solomon   Title: CFO

 

7

 

  

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  STOCKHOLDER:   Paul & Kristen Summers Family Trust DTD 4/22/0   By: /s/ Paul
Summers     Trustee   Printed Name: Paul Summers         By: /s/ Kristen Summers
    Trustee   Printed Name: Kristen Summers

 



8

 

 

